Opinion issued December 3, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00672-CV
                           ———————————
       AMERISURE MUTUAL INSURANCE COMPANY, Appellant
                                        V.
                      FRANCISCO CHAMUL, Appellee


                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-14219


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss this appeal. No opinion has

issued in this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(2). We dismiss any other pending motions as moot.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2